DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


           Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of query processing without significantly more. The claims 1, 13 and 14 recite steps of applying inductive, deductive and abductive reasoning to nodes of a data structure (evaluating data in the human mind), receiving natural language text (data gathering), establishing a structure by analyzing components of the text input or assigning the components of the textual input to the structure (evaluation), receiving a query (data gathering), analyzing the query by comparing the components of the query to components of the data structure (observation, evaluation) and displaying the response (post solutional activity), and correspond to the mental processes category of abstract ideas including steps achievable by a human using a pen and paper. This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computer elements, where the generically recited computer elements (medium, apparatus, processor) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract 
           The dependent claims 2-12 also recite mental processes and do not add significantly more than the abstract idea and are as such similarly rejected.

Allowable Subject Matter
Claims 1-14 are allowable over the prior art of record and pending Applicant addressing the 35 U.S.C. 101 rejection of the claims.
Wong (“Practical Approach to Knowledge-based Question Answering with Natural Language Understanding and Advanced Reasoning”) discloses a method of providing responses to natural language questions using advanced inductive, deductive, and abductive reasoning including the use of a path matching along a query dependency network, but does not explicitly disclose the combination of limitations recited in the independent claims
            Lee (US PGPUB 2018/0011927 A1) discloses a hybrid reasoning natural language query answering system utilizing inductive, deductive, and abductive 
          Lee (US 8,719,005 B1) discloses using directed reasoning in responding to a natural language queries, but does not explicitly disclose the combination of limitations recited in the independent claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658